FILED
                             NOT FOR PUBLICATION                              JAN 20 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAMALJIT SINGH,                                   No. 08-70459

               Petitioner,                        Agency No. A098-846-598

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Kamaljit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the discrepancy between Singh’s testimony that the temple was a five

minute walk from his home and the fact that the nearest temple was several miles

away. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001) (sustaining

adverse credibility determination where claims “were implausible in light of the

background evidence”). Substantial evidence also supports the IJ’s adverse

credibility determination based on Singh’s lack of knowledge of the Shiromani

Akali Dal party. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004)

(approving an adverse credibility conclusion based in part on an expectation that

one who claims active participation in a party has a deeper understanding of that

party’s beliefs). In the absence of credible testimony, Singh’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).




                                         2                                    08-70459
      Because Singh’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   08-70459